Exhibit 99.1 Investor Contact: Linda Hurt FOR IMMEDIATE RELEASE (817) 352-6452 Media Contact: John Ambler (817) 867-6407 BurlingtonNorthern Santa Fe Reports Fourth Quarter/Full Year 2008 Results · Quarterly earnings were $1.79 per diluted share, or 23 percent higher than fourth-quarter 2007 earnings of $1.46 per diluted share. · Fourth-quarter freight revenues rose $124 million, or 3 percent, to $4.25 billion compared with the same prior year period, on improved yields and higher fuel surcharges offset by lower volumes. · Operating income was $1.12 billion, an increase of $166 million, or 17 percent, compared with the fourth quarter of · Full-year 2008 earnings per diluted share were $6.08, or 19 percent higher than full-year 2007 earnings of $5.10. FORT WORTH, Texas, January 21, 2009 - Burlington Northern Santa Fe Corporation (BNSF) (NYSE: BNI) today reported quarterly earnings of $1.79 per diluted share, an increase of 23 percent compared with fourth-quarter 2007 earnings of $1.46 per share. “During 2008, BNSF earned $6.08 per share, an increase of 19 percent compared with 2007, and had its best on-time performance in more than five years despite significant weather disruptions,” said Matthew K. Rose, BNSF Chairman, President and Chief Executive Officer. “The second half of the fourth quarter saw a significant downshift in economic activity related to the global recession.
